PER CURIAM.
Contrary to the appellant’s contention, the Statute of Repose cannot be equated with subject matter jurisdiction. Therefore, unlike the question of subject matter jurisdiction, the rights accruing to a manufacturer by virtue of the Statute of Repose can be waived if not raised in a timely manner.
In this case, the appellant did not raise the Statute of Repose before the trial court in a timely manner. Accordingly, the applicability of the Statute of Repose to this case was not preserved for our review.
A review of the record fails to demonstrate any reversible error in connection with the other points raised by appellant.
Affirmed.